CONSULTING AGREEMENT
 
CONSULTING AGREEMENT dated as of June 6, 2011 (the “Agreement”) by and between
Michael Baybak (the “Consultant”) and California Gold Corp. (the “Company”).
 
WHEREAS, the Company desires to engage the Consultant as a consultant to provide
certain consulting services related to the Company’s business, and the
Consultant is willing to be engaged by the Company as a consultant and to
provide such services, on the terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and the Consultant agree as follows:
 
1.       Consulting. The Company hereby agrees to retain the Consultant, and the
Consultant hereby agrees to make himself available as a consultant to the
Company, upon the terms and subject to the conditions contained herein.
 
2.       Duties of Consultant. During the Consulting Term (as hereinafter
defined), the Consultant shall provide the Company with consulting advice in
regard to the business and operations of the Company as set forth on Schedule A
hereto, provided that Consultant shall not be required to undertake duties not
reasonably within the scope of this Agreement.  It is understood and
acknowledged by the parties that the value of the Consultant’s advice is not
readily quantifiable, and that, although the Consultant shall be obligated to
render the advice contemplated by this Agreement upon the reasonable request of
the Company, in good faith, the Consultant shall not be obligated to spend any
specific amount of time in so doing.
 
3.       Term. Subject to the provisions for termination hereinafter provided,
the term of this Agreement shall commence on June 6, 2011 (the “Effective Date”)
and shall continue for a minimum period through June 5, 2013 (the “Minimum
Period”) and thereafter upon the mutual agreement of the Company and the
Consultant (the “Consulting Term”).


4.       Compensation. In consideration of the services to be rendered by the
Consultant hereunder, the Company will pay the Consultant a monthly fee of
$6,000, beginning on the Effective Date.


5.       Termination. If the Consultant should become unable to serve as
Consultant or should fail to perform any of the obligations hereunder for any
cause including death or disability, always in the sole judgment and decision of
the Company, then the Company shall have the right to terminate this agreement
on five days prior written notice.  The Consultant shall have the right to
resign at any time upon 30 days prior written notice.  The Company may in its
discretion and at its option terminate this Agreement at any time after the
Minimum Period upon five (5) days prior written notice to the Consultant.


6.       Reimbursement. The Company will reimburse the Consultant for all
reasonable pre-approved out-of-pocket expenses incurred in connection with this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
7.       Confidential Information. The Consultant recognizes and acknowledges
that by reason of Consultant’s retention by and service to the Company before,
during and, if applicable, after the Consulting Term, the Consultant will have
access to certain confidential and proprietary information relating to the
Company’s business, which may include, but is not limited to, trade secrets,
trade “know-how,” product development techniques and plans, formulas, customer
lists and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  The Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that she will not, unless expressly authorized in writing by the
Company, at any time during the Consulting Term use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  The Consultant also covenants that at any time after
the termination of this Agreement, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Consultant or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Consultant to divulge,
disclose or make accessible such information.  All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into the Consultant’s possession during the Consulting Term
shall remain the property of the Company.  Except as required in the performance
of the Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, the Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  Upon
termination of this Agreement, the Consultant agrees to return immediately to
the Company all written Confidential Information (including, without limitation,
in any computer or other electronic format) in Consultant’s possession.
 
8.       Status as Independent Contractor.  The parties intend and acknowledge
that the Consultant is acting as an independent contractor and not as an
employee of the Company.  The Consultant shall have full discretion in
determining the amount of time and activity to be devoted to rendering the
services contemplated under this Agreement and the level of compensation to
Consultant is not dependent upon any preordained time commitment or level of
activity.  The Company acknowledges that the Consultant shall remain free to
accept other consulting engagements of a like nature to the engagement under
this Agreement.  The Company shall not be responsible for any withholding in
respect of taxes or any other deductions in respect of the fees to be paid to
Consultant and all such amounts shall be paid without any deduction or
withholding.  Nothing in this Agreement shall be construed to create any
partnership, joint venture or similar arrangement between the Company and the
Consultant or to render either party responsible for any debts or liabilities of
the other.
 
9.       Consultant’s Services to Others. The Company acknowledges that
Consultant and his affiliates are in the business of providing consulting advice
to others.  Nothing herein contained shall be construed to limit or restrict
Consultant or his affiliates in conducting such business with respect to others
or in rendering such advice to others.  The Consultant acknowledges that the
Company may hire other consultants to provide services complimentary to those
provided by the Consultant.
 
 
2

--------------------------------------------------------------------------------

 
 
10.       Conflict of Interest. The Consultant and the Company agree that there
is no conflict of interest in connection with the retention by the Company of
the Consultant pursuant to this Agreement.
 
11.       Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.
 
12.       Binding Effect; Benefits. Neither of the parties hereto may assign its
or his rights hereunder without the prior written consent of the other party
hereto, and any such attempted assignment without such consent shall be null and
void and without effect.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors,
permitted assigns, heirs and legal representatives.
 
13.       Notices. All notices and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to:
 
c/o ICS, 2515 Ocean View Blvd., Ste 305
   
La Canada, CA 91011

                                     
If to the Consultant, to:
 
c/o Michael Baybak
   
Michael Baybak and Company, Inc.
   
2110 Drew Street, Suite 200
   
Clearwater, Florida 33765

 
12.       Entire Agreement; Amendments. This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.


13.       Severability. The invalidity of all or any part of any provision of
this Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision.  If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.
 
14.       Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof.  The
parties hereto each hereby submits herself or itself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state courts in the State of New York.
 
15.       Headings. The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 
[SIGNATURE PAGE FOLLOWS]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 

 
CALIFORNIA GOLD CORP.
         
 
By:
/s/ James D. Davidson
     
James D. Davidson
     
President & CEO
 

 
 
 
       
Michael Baybak
 

 
 
4

--------------------------------------------------------------------------------

 
 
Schedule A
 
Advisory, marketing, and financial consulting services.
 
 
5

--------------------------------------------------------------------------------

 
 